Citation Nr: 0936654	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-31 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to additional specially adapted housing benefits.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and P. L.

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active military service from June 1940 to 
October 1945.  The Veteran died on July [redacted], 2006.  The 
appellant is the surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2006-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that granted the appellant's claims for 
dependency and indemnity compensation (DIC) with aid and 
attendance from August 1, 2006, and other benefits.  The 
appellant has appealed for a specially adapted housing grant.  

In written correspondence dated in October 2007, the 
appellant also submitted a claim for aid and attendance at a 
higher rate due to decreased mobility.  This claim has not 
been developed for appellate review and, accordingly, is 
referred to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2008).  


FINDINGS OF FACT

1.  The Veteran applied for and was granted a VA specially 
adapted housing grant totaling over $60,000.  

2.  The Veteran died on July [redacted], 2006, prior to receiving any 
funds pursuant to the VA specially adapted housing grant.  

3.  At the time of death, there was an unpaid financial 
obligation of $6,459 that the Veteran had incurred for out-
of-pocket expenses in connection with the specially adapted 
housing grant. 

4.  VA reimbursed $6,459 to the appellant.  

5.  There is no evidence that the Veteran himself incurred an 
obligation over and above the $6,459 already paid in 
connection with his specially adapted housing grant.  


CONCLUSION OF LAW

There is no legal basis for payment of awarded but unpaid 
benefits to the appellant.  38 U.S.C.A. §§ 5102, 5121, 5103, 
5103A, 5107, 5122 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156 (a), 3.159, 3.326 (a), 3.1003 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must provide all claimants with notice and assistance in 
the development of a claim for benefits.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

This appeal involves legal entitlement to benefits rather 
than a factual dispute.  Therefore, VA has no further duty to 
notify and assist the claimant in the development of the 
claim.  VAOPGCPREC 5-2004 (VA has no duty to provide notice 
and assistance where undisputed facts render the claimant 
ineligible for the claimed benefit); see also Manning v. 
Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 Vet. 
App. 129 (2002).  Accordingly, no unfair prejudice to the 
claimant will result from adjudicating this case.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Upon the death of a veteran beneficiary, accrued benefits are 
paid to the first living person in a list as follows: the 
veteran's spouse, the veteran's children (in equal shares), 
or the veteran's dependent parents (in equal shares).  38 
U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  Payments to 
persons who bore the payee's last expenses are limited to the 
amount necessary to reimburse those expenses.  38 U.S.C.A. 
§ 5121(a)(5); 38 C.F.R. § 3.1000(a)(4).

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair. 
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The statute under which claims are made allows for 
assistance, in the form of a grant, to be provided to a 
Veteran in acquiring a home suitable to meet his or her 
service-connected disability-related needs.  With the death 
of the Veteran, the object of the law cannot be accomplished.  
This being so, appropriated funds cannot be expended to 
pursue the housing project subsequent to the death of the 
Veteran.  However, funds may be paid from the grant to which 
the Veteran was determined eligible as may be necessary to 
liquidate any obligation incurred by the Veteran prior to his 
or her death.  The amount of such reimbursement must be 
within the overall limitation of the maximum grant amount.  
Solicitor's Opinion VA-OP Sol. 510-50.  

At the date of death in July 2006, the Veteran was totally 
disabled due to service-connected disabilities.  He had 
recently received VA approval for a specially adapted housing 
grant totaling over $60,000.  A spokesperson for VA had 
informed the appellant just prior to the Veteran's death that 
the grant monies would soon be deposited into an escrow 
account.  Certain monies had been paid out-of-pocket by the 
Veteran for the preliminary surveys and plans to pursue the 
housing adaptation prior to approval of the grant; however, 
actual work on project had not yet commenced.  Once the 
monies were deposited into an escrow account, VA would have 
considered the grant to the Veteran completed.  

The Veteran died before VA deposited the specially adapted 
housing grant monies into an escrow account.  Appellant later 
submitted a bill for $6,459 for out-of-pocket expenses 
already incurred.  From the undisbursed specially adapted 
housing grant monies, VA reimbursed $6,459 to the appellant.  
In November 2006, VA essentially denied a claim for 
additional expenses borne by Appellant.  

In her notice of disagreement, the appellant requested half 
of the $60,000 grant monies.  Appellant reported that the 
Veteran's service-connected disabilities had ruined carpeting 
and home furnishings and that "We had to get the terrible 
smell out of the room."  

In May 2009, the appellant testified before the undersigned 
Veterans Law Judge that she had to replace hardwood flooring 
as well as carpeting to get the smell out of the house.  She 
testified that the bathroom doors had been widened to 
accommodate a wheel chair and an access ramp had been built 
at the back door.  However, she also testified that this work 
had been done about three years prior to the Veteran's death 
and that the specific home adaptation grant work had not yet 
begun when the Veteran died. 

P. L. testified that the Veteran had tried to hold out 
longer, but could not.  

In this case, VA had not yet deposited the specially adapted 
housing grant funds into an escrow account when the Veteran 
passed away.  Upon a Veteran's passing, these funds may be 
used as necessary "to liquidate any obligations incurred by 
the Veteran prior to his or her death."  The question then 
becomes whether expenses to "get the smell out" is "any 
obligation incurred by the Veteran prior to his death" 
within the meaning of  Solicitor's Opinion VA-OP Sol. 510-50.  

The word "obligation" means to bind oneself by a social, 
moral, or legal tie.  Webster's II New College Dictionary 754 
(1995).  Because the Solicitor's opinion specifically calls 
for "any" obligation, we do not have to determine whether 
the facts show more than a social obligation.  However, 
whatever the nature of the obligation, it must be one that 
was incurred by the Veteran prior to his death.  There is no 
evidence that the Veteran himself incurred an obligation in 
connection with his specially adapted housing grant for any 
expense other than those already paid.  

No doubt the appellant has incurred expenses attributable to 
the Veteran's service-connected disabilities; however, the 
statute limits the payment of appropriated funds to expenses 
incurred by the Veteran himself.  Thus, there is no 
entitlement under the law to the benefit sought.  

The relevant facts are not in dispute and, therefore, it is 
the law rather than an interpretation of the evidence, which 
governs the outcome of this case.  Although the Board 
sympathizes with the appellant's situation and particular 
circumstances; we are without authority to grant the benefit 
sought.  There is no legal basis for a grant of this claim, 
and it must be denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).

ORDER

Payment of additional specially adapted housing grant 
benefits is denied.




____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


